Exhibit 10.2 ASSET PURCHASE AGREEMENT Among Screamin’ Hot Florida, LLC and Screamin’ Hot Trinity, LLC (as Sellers) and Principal Members and AMC Wings, Inc. (as Buyer) dated as of April 1, 2014 TABLE OF CONTENTS ARTICLE I DEFINITIONS 5 ARTICLE II PURCHASE AND SALE 14 Section 2.01 Purchase and Sale of Assets. 14 Section 2.02 Excluded Assets. 15 Section 2.03 Assumed Liabilities. 15 Section 2.04 Excluded Liabilities. 16 Section 2.05 Purchase Price. 16 Section 2.06 Purchase Price Adjustment. 17 Section 2.07 Allocation of Purchase Price. 19 Section 2.08 Third Party Consents. 20 ARTICLE III CLOSING 20 Section 3.01 Closing. 20 Section 3.02 Closing Deliverables. 20 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLERS AND PRINCIPAL MEMBER(S) 21 Section 4.01 Organization and Qualification of Sellers. 22 Section 4.02 Authority of Sellers. 22 Section 4.03 No Conflicts; Consents. 22 Section 4.04 Financial Statements. 23 Section 4.05 Undisclosed Liabilities. 23 Section 4.06 Absence of Certain Changes, Events and Conditions. 23 Section 4.07 Material Contracts. 25 Section 4.08 Title or License to Purchased Assets. 26 Section 4.09 Condition and Sufficiency of Assets. 26 Section 4.10 Real Property 26 Section 4.11 Intellectual Property. 28 Section 4.12 Suppliers. 28 Section 4.13 Insurance. 28 Section 4.14 Legal Proceedings; Governmental Orders. 28 Section 4.15 Compliance With Laws; Permits. 29 Section 4.16 Environmental Matters. 29 Section 4.17 Employee Benefit Matters. 30 Section 4.18 Employment Matters. 31 Section 4.19 Taxes. 32 Section 4.20 Brokers. 32 Section 4.21 Full Disclosure. 33 ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER 33 Section 5.01 Organization of Buyer. 33 Section 5.02 Authority of Buyer. 33 Section 5.03 No Conflicts; Consents. 33 Section 5.04 Brokers. 33 Section 5.05 Legal Proceedings. 33 ARTICLE VI COVENANTS 34 Section 6.01 Conduct of Business Prior to the Closing. 34 Section 6.02 Access to Information. 34 Section 6.03 No Solicitation of Other Bids. 35 Section 6.04 Notice of Certain Events. 35 Section 6.05 Employees and Employee Benefits. 36 Section 6.06 Confidentiality. 36 Section 6.07 Non-competition; Non-solicitation 37 -2- Section 6.08 Governmental Approvals and Consents 38 Section 6.09 Books and Records. 39 Section 6.10 Closing Conditions 39 Section 6.11 Public Announcements. 39 Section 6.12 Bulk Sales Laws. 39 Section 6.13 Receivables. 40 Section 6.14 Transfer Taxes. 40 Section 6.15 Tax Clearance Certificates. 40 Section 6.16 Further Assurances. 40 Section 6.17 Restrictions on Dissolution and Distribution of Sellers. 40 ARTICLE VII CONDITIONS TO CLOSING 40 Section 7.01 Conditions to Obligations of All Parties. 40 Section 7.02 Conditions to Obligations of Buyer. 40 Section 7.03 Conditions to Obligations of Sellers. 42 Section 7.04 Casualty or Condemnation. 43 ARTICLE VIII INDEMNIFICATION 44 Section 8.01 Survival. 44 Section 8.02 Indemnification By Sellers. 45 Section 8.03 Indemnification By Buyer. 45 Section 8.04 Certain Limitations. 46 Section 8.05 Indemnification Procedures. 46 Section 8.06 Payments. 48 Section 8.07 Tax Treatment of Indemnification Payments. 48 Section 8.08 Effect of Investigation. 48 Section 8.09 Exclusive Remedies. 49 Section 8.10 Assignment of Claims. 49 Section 8.11 Insurance and Tax Benefits. 49 Section 8.12 Recovery from Escrow. 49 ARTICLE IX TERMINATION 49 Section 9.01 Termination. 50 Section 9.02 Effect of Termination. 50 ARTICLE X MISCELLANEOUS 50 Section 10.01 Expenses. 50 Section 10.02 Notices. 51 Section 10.03 Interpretation. 51 Section 10.04 Headings. 52 Section 10.05 Severability. 52 Section 10.06 Entire Agreement. 52 Section 10.07 Successors and Assigns. 52 Section 10.08 No Third-party Beneficiaries. 52 Section 10.09 Amendment and Modification; Waiver. 52 Section 10.10 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial. 53 Section 10.11 Specific Performance. 53 Section 10.12 Counterparts. 53 -3- Mutual Disclosure Schedules: Section 2.01(d) - Assigned Contracts Section 2.02 - Excluded Assets Section 2.03(d) - Assumed Liabilities Section 2.07 - Allocation Schedule Sellers’ Disclosure Schedules: Section 4.01 - Organization and Qualification Section 4.03 - No Conflicts; Consents Section 4.04 - Financial Statements Section 4.05 - Undisclosed Liabilities Section 4.06 - Absence of Certain Changes, Events and Conditions Section 4.07(a) - Material Contracts Section 4.08(a) - Title or Licenses to Purchased Assets Section 4.09 - Condition and Sufficiency of Assets Section 4.10(a) - Owned Real Property Section 4.10(b) - Leased Real Property Section 4.11(a) - Intellectual Property Registrations Section 4.11(b) - Intellectual Property Assets Section 4.11(c) - Intellectual Property Licenses Section 4.12 - Supplies Section 4.13 - Insurance Section 4.14(a) - Legal Proceedings Section 4.14(b) - Governmental Orders Section 4.15(a) - Compliance with Laws Section 4.15(b) - Permits Section 4.16(b) - Environmental Permits Section 4.16(e) - Environmental Reports Section 4.17(a) - Benefit Plans Section 4.17(c) - ERISA Compliance Section 4.18(a) - Employees Section 4.18(b) - Collective Bargaining Section 4.18(c) - Compliance with Employment Laws Section 4.19 - Taxes Section 7.04 - Termination Payment Exhibits : Exhibit A - Escrow Agreement Exhibit B - Estimated Working Capital Statement Exhibit C - Assignment and Assumption of Lease Exhibit D - Bill of Sale Exhibit E - Assignment and Assumption Agreement -4- ASSET PURCHASE AGREEMENT This Asset Purchase Agreement (this “ Agreement ”), dated as of April 1, 2014, is entered into among (i) Screamin’ Hot Florida, LLC , a Florida limited liability company and Screamin’ Hot Trinity, LLC , a Florida limited liability company (hereinafter collectively referred to as “ Sellers ” and each individually as “ Seller ”), (ii) the Principal Members (as defined herein) and (iii) AMC Wings , Inc., a Michigan corporation (“
